          Case 1:19-cv-05174-DLC Document 42 Filed 02/21/20 Page 1 of 2




                                                 February 21, 2020

VIA ECF
The Honorable Denise L. Cote
United States District Judge
United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

      Re: Natural Resources Defense Council v. Wheeler, 19 Civ. 5174 (DLC)

Dear Judge Cote:

       We represent Plaintiff Natural Resources Defense Council in this case concerning
a U.S. Environmental Protection Agency (EPA) directive providing, in part, that “no
member of an EPA federal advisory committee be currently in receipt of EPA grants”
(“the Directive”). NRDC filed this action on June 3, 2019, alleging that the Directive is
arbitrary and capricious under the Administrative Procedure Act (APA), 5 U.S.C.
§§ 701-706, and was issued without complying with the APA’s notice-and-comment
requirements. The EPA moved to dismiss the complaint under Fed. R. Civ. P. Rules
12(b)(1) and 12(b)(6), or in the alternative, for summary judgment. NRDC cross-moved
for summary judgment.

       On February 10, 2020, this Court granted NRDC’s motion for summary
judgment, finding the Directive arbitrary and capricious. See ECF No. 40. The parties
conferred pursuant to the Court’s order, ECF No. 41, but were unable to agree on a
proposed order terminating this case. The parties jointly propose that the remaining
issue—the appropriate remedy for EPA’s APA violations—be resolved through briefing
pursuant to the schedule proposed below:

          NRDC will submit an opening brief of no more than five pages, in letter brief
           format, by February 28, 2020.

          EPA will submit an opposition brief of no more than five pages, in letter brief
           format, by March 13, 2020.
          Case 1:19-cv-05174-DLC Document 42 Filed 02/21/20 Page 2 of 2




          NRDC will submit an optional reply brief of no more than three pages, in
           letter brief format, by March 20, 2020.

      We thank the Court for its consideration of this letter.


                                         Respectfully,

                                         /s/ Vivian H.W. Wang
                                         Vivian H.W. Wang
                                         Natural Resources Defense Council
                                         40 West 20th St., Fl. 11
                                         New York, NY 10011
                                         T: (212) 727-4477
                                         vwang@nrdc.org

                                         Thomas Zimpleman (admitted pro hac vice)
                                         Natural Resources Defense Council
                                         1125 15th St. NW, Suite 300
                                         Washington, D.C. 20005
                                         T: (202) 513-6244
                                         tzimpleman@nrdc.org

                                         Counsel for Plaintiff


cc:   All counsel of record (via ECF)




                                            2
